Exhibit 10.2

THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF
THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS
3(c)(iii) AND 19(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND,
ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE
AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”). PURSUANT TO
TREASURY REGULATION §1.1275-3(b)(1), BARBRA C. KECK, A REPRESENTATIVE OF THE
COMPANY HEREOF WILL, BEGINNING TEN DAYS AFTER THE ISSUANCE DATE OF THIS NOTE,
PROMPTLY MAKE AVAILABLE TO THE HOLDER UPON REQUEST THE INFORMATION DESCRIBED IN
TREASURY REGULATION §1.1275-3(b)(1)(i). MS. KECK MAY BE REACHED AT TELEPHONE
NUMBER 212-489-2100.

DELCATH SYSTEMS, INC.

SENIOR SECURED CONVERTIBLE NOTE

 

Date of Issuance of Prior Security: June 13, 2016 (“Issuance Date”)

 

Date of Exchange:             ,20     (the “Exchange Date”)

  

Original Principal Amount: U.S.$[                ]

FOR VALUE RECEIVED, Delcath Systems, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of Hudson Bay Master Fund Ltd.
or its registered assigns (“Holder”) the amount set forth above as the Original
Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the “Principal”) when due, whether upon the
Maturity Date (as defined below), or upon acceleration, redemption or otherwise
(in each case in accordance with the terms hereof) and, in connection with the
occurrence (and continuance) of any Event of Default (as defined below), to pay
interest (“Interest”) on any outstanding Principal until the same becomes due
and payable, whether upon the Maturity Date, or upon acceleration, conversion,
redemption or otherwise (in each case in accordance with the terms hereof). This
Senior Secured Convertible Note (including all Senior Secured Convertible Notes
issued in exchange, transfer or replacement hereof, this “Note”) is one of an
issue of Senior Secured Convertible Notes issued pursuant to that certain
Exchange Agreement, dated November __, 2017 (the “Initial Exchange Date”, and
such agreement, as amended from time to time, the “Exchange Agreement”), in
exchange for certain senior secured convertible notes (the “Prior Security”)
issued pursuant to Section 1 of that certain Securities Purchase Agreement,
dated as of June 6, 2016 (the “Subscription Date”), by and among the Company and
the investors (the “Buyers”) referred to therein, as amended



--------------------------------------------------------------------------------

from time to time (the “Securities Purchase Agreement”, and together with any
other Senior Secured Convertible Notes issued pursuant to the Securities
Purchase Agreement or any exchange agreement with any other Buyer, collectively,
the “Notes”, and such other Senior Secured Convertible Notes, the “Other
Notes”). Certain capitalized terms used herein are defined in Section 32.

1.    PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all outstanding Principal, accrued and
unpaid Interest and accrued and unpaid Late Charges (as defined in
Section 25(c)) on such Principal and Interest. Other than as specifically
permitted by this Note, the Company may not prepay any portion of the
outstanding Principal, accrued and unpaid Interest or accrued and unpaid Late
Charges on Principal and Interest, if any.

2.    ORIGINAL ISSUE DISCOUNT; DEFAULT INTEREST.

(a)    This Note was issued with original issue discount. This Note shall not
bear Interest except upon the occurrence (and during the continuance) of an
Event of Default (as defined below), in which case this Note shall bear interest
at a rate of fifteen percent (15.0%) per annum (the “Default Rate”). In the
event that such Event of Default is subsequently cured (and no other Event of
Default then exists (including, without limitation, for the Company’s failure to
pay such Interest at the Default Rate on the applicable Interest Date)),
Interest hereunder shall cease to accrue as of the calendar day immediately
following the date of such cure; provided that the Interest as calculated and
unpaid during the continuance of such Event of Default shall continue to apply
to the extent relating to the days after the occurrence of such Event of Default
through and including the date of such cure of such Event of Default.

(b)    Interest on this Note shall commence accruing upon the occurrence of an
Event of Default and shall be computed on the basis of a 360-day year and twelve
30-day months and shall be payable in arrears on each Interest Date and shall
compound each calendar month and shall be payable in accordance with the terms
of this Note. Interest shall be paid on such Interest Date in cash. Prior to the
payment of Interest on an Interest Date, Interest on this Note shall be payable
by way of inclusion of the Interest in the Conversion Amount (as defined below)
on each Conversion Date (as defined below) in accordance with Section 3(b)(i) or
upon any redemption in accordance with Section 12 or any required payment upon
any Bankruptcy Event of Default (as defined below).

3.    CONVERSION OF NOTES. At any time after the date set forth above as the
Issuance Date (the “Issuance Date”), this Note shall be convertible into validly
issued, fully paid and non-assessable shares of Common Stock, on the terms and
conditions set forth in this Section 3.

(a)    Conversion Right. Subject to the provisions of Section 3(d), at any time
or times on or after the Issuance Date, the Holder shall be entitled to convert
any portion of the outstanding and unpaid Conversion Amount (as defined below)
into validly issued, fully paid and non-assessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of

 

2



--------------------------------------------------------------------------------

a share of Common Stock upon any conversion. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up to the nearest whole share. The Company
shall pay any and all transfer, stamp, issuance and similar taxes, costs and
expenses (including, without limitation, fees and expenses of the Transfer Agent
(as defined below)) that may be payable with respect to the issuance and
delivery of Common Stock upon conversion of any Conversion Amount.

(b)    Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (as defined
below) (the “Conversion Rate”).

(i)    “Conversion Amount” means the sum of (x) portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made and (y) all accrued and unpaid Interest with respect to such portion
of the Principal amount and accrued and unpaid Late Charges (as defined in
Section 25(c)) with respect to such portion of such Principal and such Interest,
if any.

(ii)    “Conversion Price” means, as of any Conversion Date (as defined below)
or other date of determination, $1.50, subject to adjustment as provided herein.

(c)    Mechanics of Conversion.

(i)    Optional Conversion. To convert any Conversion Amount into shares of
Common Stock on any date (a “Conversion Date”), the Holder shall deliver
(whether via facsimile, electronic mail or otherwise), for receipt on or prior
to 11:59 p.m., New York time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company. If required by Section 3(c)(iii), within three (3) Trading Days
following a conversion of this Note as aforesaid, the Holder shall surrender
this Note to a nationally recognized overnight delivery service for delivery to
the Company (or an indemnification undertaking with respect to this Note in the
case of its loss, theft or destruction as contemplated by Section 19(b)). On or
before the first (1st) Trading Day following the date of receipt of a Conversion
Notice, the Company shall transmit by facsimile or electronic mail an
acknowledgment of confirmation and representation as to whether such shares of
Common Stock may then be resold pursuant to Rule 144 or an effective and
available registration statement, in the form attached hereto as Exhibit II, of
receipt of such Conversion Notice to the Holder and the Company’s transfer agent
(the “Transfer Agent”) which confirmation shall constitute an instruction to the
Transfer Agent to process such Conversion Notice in accordance with the terms
herein. On or before the third (3rd) Trading Day following the date on which the
Company has received a Conversion Notice (or such other date as required
pursuant to the 1934 Act or other applicable law, rule or regulation for the
settlement of a trade initiated on the applicable Conversion Date of such shares
of Common Stock issuable

 

3



--------------------------------------------------------------------------------

pursuant to such Conversion Notice) (the “Share Delivery Deadline”), the Company
shall (1) provided that the Transfer Agent is participating in The Depository
Trust Company’s (“DTC”) Fast Automated Securities Transfer Program and such
shares of Common Stock may be issued without legends under the 1933 Act (as
defined below), credit such aggregate number of shares of Common Stock to which
the Holder shall be entitled pursuant to such conversion to the Holder’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system or (2) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program or such shares of Common Stock may not be
issued without legends under the 1933 Act (as defined below), upon the request
of the Holder, issue and deliver (via reputable overnight courier) to the
address as specified in the Conversion Notice, a certificate, registered in the
name of the Holder or its designee, for the number of shares of Common Stock to
which the Holder shall be entitled pursuant to such conversion. If this Note is
physically surrendered for conversion pursuant to Section 3(c)(iii) and the
outstanding Principal of this Note is greater than the Principal portion of the
Conversion Amount being converted, then the Company shall as soon as practicable
and in no event later than three (3) Business Days after receipt of this Note
and at its own expense, issue and deliver to the Holder (or its designee) a new
Note (in accordance with Section 19(d)) representing the outstanding Principal
not converted. The Person or Persons entitled to receive the shares of Common
Stock issuable upon a conversion of this Note shall be treated for all purposes
as the record holder or holders of such shares of Common Stock on the Conversion
Date.

(ii)    Company’s Failure to Timely Convert. If the Company shall fail, for any
reason or for no reason, on or prior to the applicable Share Delivery Deadline,
if the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program or such shares of Common Stock may not be issued without
legends under the 1933 Act (as defined below), to issue and deliver to the
Holder (or its designee) a certificate for the number of shares of Common Stock
to which the Holder is entitled and register such shares of Common Stock on the
Company’s share register or, if the Transfer Agent is participating in the DTC
Fast Automated Securities Transfer Program and such shares of Common Stock may
be issued without legends under the 1933 Act (as defined below), to credit the
balance account of the Holder or the Holder’s designee with DTC for such number
of shares of Common Stock to which the Holder is entitled upon the Holder’s
conversion of this Note (as the case may be) (a “Conversion Failure”), and if on
or after such Share Delivery Deadline the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of all or any portion of the number of shares of Common Stock
issuable upon such conversion that the Holder is entitled to receive from the
Company (a “Buy-In”), then, in addition to all other remedies available to the
Holder, the Company shall, within three (3) Business Days after receipt of the
Holder’s request and in the Holder’s discretion, either: (I) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (including, without limitation, by any

 

4



--------------------------------------------------------------------------------

other Person in respect, or on behalf, of the Holder) (the “Buy-In Price”), at
which point the Company’s obligation to so issue and deliver such certificate
(and to issue such shares of Common Stock) or credit the balance account of such
Holder or such Holder’s designee, as applicable, with DTC for the number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
conversion hereunder (as the case may be) (and to issue such shares of Common
Stock) shall terminate, or (II) promptly honor its obligation to so issue and
deliver to the Holder a certificate or certificates representing such shares of
Common Stock or credit the balance account of such Holder or such Holder’s
designee, as applicable, with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion hereunder (as the case
may be) and pay cash to the Holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (x) such number of shares of Common Stock
multiplied by (y) the Closing Sale Price of the Common Stock on the Share
Delivery Deadline with respect to the related Conversion Notice (the “Buy-In
Payment Amount”). Nothing shall limit the Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity, including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock (or to electronically deliver such shares of Common
Stock) upon the conversion of this Note as required pursuant to the terms
hereof.

(iii)    Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Notes
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes (including, without limitation, the right to receive
payments of Principal and Interest hereunder) notwithstanding notice to the
contrary. A Registered Note may be assigned, transferred or sold in whole or in
part only by registration of such assignment or sale on the Register. Upon its
receipt of a written request to assign, transfer or sell all or part of any
Registered Note by the holder thereof, the Company shall record the information
contained therein in the Register and issue one or more new Registered Notes in
the same aggregate principal amount as the principal amount of the surrendered
Registered Note to the designated assignee or transferee pursuant to Section 19,
provided that if the Company does not so record an assignment, transfer or sale
(as the case may be) of all or part of any Registered Note within three
(3) Business Days of such a request, then the Register shall be automatically
deemed updated to reflect such assignment, transfer or sale (as the case may
be). Notwithstanding anything to the contrary set forth in this Section 3,
following conversion of any portion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless (A) the full Conversion Amount represented by this Note is
being converted (in which event this Note shall be delivered to the Company
following conversion thereof as contemplated by Section 3(c)(i)) or (B) the
Holder has provided the Company with prior written notice (which notice may be
included in a Conversion

 

5



--------------------------------------------------------------------------------

Notice) requesting reissuance of this Note upon physical surrender of this Note.
The Holder and the Company shall maintain records showing the Principal,
Interest and Late Charges (as defined in Section 25(c)) converted and/or paid
(as the case may be) and the dates of such conversions, and/or payments (as the
case may be) or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion. If the Company does not update the Register to record such
Principal, Interest and Late Charges (as defined in Section 25(c)) converted
and/or paid (as the case may be) and the dates of such conversions, and/or
payments (as the case may be) within three (3) Business Days of such occurrence,
then the Register shall be automatically deemed updated to reflect such
occurrence.

(iv)    Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 24.

(d)    Limitations on Conversions. The Company shall not effect the conversion
of any portion of this Note, and the Holder shall not have the right to convert
any portion of this Note pursuant to the terms and conditions of this Note and
any such conversion shall be null and void and treated as if never made, to the
extent that after giving effect to such conversion, the Holder together with the
other Attribution Parties collectively would beneficially own in excess of 9.99%
(the “Maximum Percentage”) of the shares of Common Stock outstanding immediately
after giving effect to such conversion. For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by the Holder
and the other Attribution Parties shall include the number of shares of Common
Stock held by the Holder and all other Attribution Parties plus the number of
shares of Common Stock issuable upon conversion of this Note with respect to
which the determination of such sentence is being made, but shall exclude shares
of Common Stock which would be issuable upon (A) conversion of the remaining,
nonconverted portion of this Note beneficially owned by the Holder or any of the
other Attribution Parties and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants,
including, without limitation, the Warrants) beneficially owned by the Holder or
any other Attribution Party subject to a limitation on conversion or exercise
analogous to the limitation contained in this Section 3(d). For purposes of this
Section 3(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the 1934 Act. For purposes of determining the number of
outstanding shares of Common Stock the Holder may acquire upon the

 

6



--------------------------------------------------------------------------------

conversion of this Note without exceeding the Maximum Percentage, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other public filing with the SEC, as the case may
be, (y) a more recent public announcement by the Company or (z) any other
written notice by the Company or the Transfer Agent, if any, setting forth the
number of shares of Common Stock outstanding (the “Reported Outstanding Share
Number”). If the Company receives a Conversion Notice from the Holder at a time
when the actual number of outstanding shares of Common Stock is less than the
Reported Outstanding Share Number, the Company shall notify the Holder in
writing of the number of shares of Common Stock then outstanding and, to the
extent that such Conversion Notice would otherwise cause the Holder’s beneficial
ownership, as determined pursuant to this Section 3(d), to exceed the Maximum
Percentage, the Holder must notify the Company of a reduced number of shares of
Common Stock to be purchased pursuant to such Conversion Notice. For any reason
at any time, upon the written or oral request of the Holder, the Company shall
within one (1) Business Day confirm orally and in writing or by electronic mail
to the Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder and any other Attribution Party since the
date as of which the Reported Outstanding Share Number was reported. In the
event that the issuance of shares of Common Stock to the Holder upon conversion
of this Note results in the Holder and the other Attribution Parties being
deemed to beneficially own, in the aggregate, more than the Maximum Percentage
of the number of outstanding shares of Common Stock (as determined under
Section 13(d) of the 1934 Act), the number of shares so issued by which the
Holder’s and the other Attribution Parties’ aggregate beneficial ownership
exceeds the Maximum Percentage (the “Excess Shares”) shall be deemed null and
void and shall be cancelled ab initio, and the Holder shall not have the power
to vote or to transfer the Excess Shares. Upon delivery of a written notice to
the Company, the Holder may from time to time increase (with such increase not
effective until the sixty-first (61st) day after delivery of such notice) or
decrease the Maximum Percentage to any other percentage not in excess of 9.99%
as specified in such notice; provided that (i) any such increase in the Maximum
Percentage will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company and (ii) any such increase or decrease will
apply only to the Holder and the other Attribution Parties and not to any other
holder of Notes that is not an Attribution Party of the Holder. For purposes of
clarity, the shares of Common Stock issuable pursuant to the terms of this Note
in excess of the Maximum Percentage shall not be deemed to be beneficially owned
by the Holder for any purpose including for purposes of Section 13(d) or Rule
16a-1(a)(1) of the 1934 Act. No prior inability to convert this Note pursuant to
this paragraph shall have any effect on the applicability of the provisions of
this paragraph with respect to any subsequent determination of convertibility.
The provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 3(d) to the
extent necessary to correct this paragraph (or any portion of this paragraph)
which may be defective or inconsistent with the intended beneficial ownership
limitation contained in this Section 3(d) or to make changes or supplements
necessary or desirable to properly give effect to such limitation. The
limitation contained in this paragraph may not be waived and shall apply to a
successor holder of this Note.

 

7



--------------------------------------------------------------------------------

(e)    Right of Alternate Conversion.

(i)    General.

(1)    Alternate Optional Conversion. At any time from and after the Issuance
Date, at the option of the Holder, the Holder may convert (each, an “Alternate
Optional Conversion”, and the date of such Alternate Optional Conversion, an
“Alternate Optional Conversion Date”) all, or any part, of the Principal amount
of this Note (together with any accrued and unpaid Interest thereon and accrued
and unpaid Late Charges on such Principal and Interest through such Alternate
Optional Conversion Date) into shares of Common Stock (such portion of the
Conversion Amount subject to such Alternate Optional Conversion, the “Alternate
Optional Conversion Amount”) at the Alternate Conversion Price.

(2)    Alternate Conversion Upon an Event of Default. At any time after an Event
of Default has occurred (regardless of whether such Event of Default has been
cured or if the Holder has delivered an Event of Default Redemption Notice to
the Company), the Holder may, at the Holder’s option, convert (each, an
“Alternate Event of Default Conversion” and together with each Alternate
Optional Conversion, each, an “Alternate Conversion”, and the date of such
Alternate Event of Default Conversion, each, an “Alternate Event of Default
Conversion Date”, and together with each Alternate Optional Conversion Date,
each, an “Alternate Conversion Date”) all, or any part of, the Conversion Amount
(such portion of the Conversion Amount subject to such Alternate Conversion, the
“Alternate Event of Default Conversion Amount” and together with each Alternate
Optional Conversion Amount, each, an “Alternate Conversion Amount”) into shares
of Common Stock at the Alternate Conversion Event of Default Price.

(ii)    Mechanics of Alternate Conversion. On any Alternate Conversion Date, the
Holder may voluntarily convert any Alternate Conversion Amount pursuant to
Section 3(c) (with “Alternate Conversion Price” replacing “Conversion Price” for
all purposes hereunder with respect to such Alternate Optional Conversion, with
“Alternate Conversion Event of Default Price” replacing “Conversion Price” for
all purposes hereunder with respect to such Alternate Event of Default
Conversion and, solely with respect to the calculation of the number of shares
of Common Stock issuable upon conversion of any Conversion Amount in an
Alternate Event of Default Conversion, with “Redemption Premium of the
Conversion Amount” replacing “Conversion Amount” in clause (x) of the definition
of Conversion Rate above with respect to such Alternate Conversion) by
designating in the Conversion Notice delivered pursuant to this Section 3(e) of
this Note that the Holder is electing to use the Alternate Conversion Price for
such conversion. Notwithstanding anything to the

 

8



--------------------------------------------------------------------------------

contrary in this Section 3(e), but subject to Section 3(d), until the Company
delivers shares of Common Stock representing the applicable Alternate Conversion
Amount to the Holder, such Alternate Conversion Amount may be converted by the
Holder into shares of Common Stock pursuant to Section 3(c) without regard to
this Section 3(e).

4.    RIGHTS UPON EVENT OF DEFAULT.

(a)    Event of Default. Each of the following events shall constitute an “Event
of Default” and each of the events in clauses (vii), (viii) and (ix) shall
constitute a “Bankruptcy Event of Default”:

(i)    the suspension from trading or the failure of the Common Stock to be
trading or listed (as applicable) on an Eligible Market for a period of five
(5) consecutive Trading Days;

(ii)    the Company’s (A) failure to cure a Conversion Failure or a Delivery
Failure (as defined in the Warrants) by delivery of the required number of
shares of Common Stock within five (5) Trading Days after the applicable
Conversion Date or exercise date (as the case may be) or (B) notice, written or
oral, to any holder of the Notes or Warrants, including, without limitation, by
way of public announcement or through any of its agents, at any time, of its
intention not to comply, as required, with a request for conversion of any Notes
into shares of Common Stock that is requested in accordance with the provisions
of the Notes, other than pursuant to Section 3(d), or a request for exercise of
any Warrants for shares of Common Stock in accordance with the provisions of the
Warrants;

(iii)    except to the extent the Company is in compliance with Section 11(b)
below, at any time following the tenth (10th) consecutive day that the Holder’s
Authorized Share Allocation (as defined in Section 11(a) below) is less than
(A) the number of shares of Common Stock that the Holder would be entitled to
receive upon a conversion of the full Conversion Amount of this Note (without
regard to any limitations on conversion set forth in Section 3(d) or otherwise),
and (B) the number of shares of Common Stock that the Holder would be entitled
to receive upon exercise in full of the Holder’s Warrants (without regard to any
limitations on exercise set forth in the Warrants);

(iv)    the Company’s or any Subsidiary’s failure to pay to the Holder any
amount of Principal, Interest, Late Charges (as defined in Section 25(c)) or
other amounts when and as due under this Note (including, without limitation,
the Company’s or any Subsidiary’s failure to pay any redemption payments or
amounts hereunder) or any other Transaction Document (as defined in the
Securities Purchase Agreement) or any other agreement, document, certificate or
other instrument delivered in connection with the transactions contemplated
hereby and thereby, except, in the case of a failure to pay Interest and Late
Charges when and as due, in which case only if such failure remains uncured for
a period of at least five (5) Trading Days;

 

9



--------------------------------------------------------------------------------

(v)    the Company fails to remove any restrictive legend on any certificate or
any shares of Common Stock issued to the Holder upon conversion or exercise (as
the case may be) of any Securities (as defined in the Securities Purchase
Agreement) acquired by the Holder under the Securities Purchase Agreement
(including this Note) as and when required by such Securities or the Securities
Purchase Agreement, unless otherwise then prohibited by applicable federal
securities laws, and any such failure remains uncured for at least five
(5) days;

(vi)    the occurrence of any default under, redemption of or acceleration prior
to maturity of at least an aggregate of $50,000 of Indebtedness (as defined in
the Securities Purchase Agreement) of the Company or any of its Subsidiaries,
other than with respect to any Other Notes;

(vii)    bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings for the relief of debtors shall be instituted by or against
the Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within thirty (30) days of
their initiation;

(viii)    the commencement by the Company or any Subsidiary of a voluntary case
or proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a Uniform Commercial Code foreclosure sale or any other similar action
under federal, state or foreign law;

(ix)    the entry by a court of (i) a decree, order, judgment or other similar
document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii)

 

10



--------------------------------------------------------------------------------

a decree, order, judgment or other similar document appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Company or any Subsidiary or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree, order, judgment or other similar document or any such other
decree, order, judgment or other similar document unstayed and in effect for a
period of thirty (30) consecutive days;

(x)    a final judgment or judgments for the payment of money aggregating in
excess of $50,000 are rendered against the Company and/or any of its
Subsidiaries and which judgments are not, within thirty (30) days after the
entry thereof, bonded, discharged, settled or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $50,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company or such Subsidiary (as the case may
be) will receive the proceeds of such insurance or indemnity within thirty
(30) days of the issuance of such judgment;

(xi)    the Company and/or any Subsidiary, individually or in the aggregate,
either (i) fails to pay, when due, or within any applicable grace period, any
payment with respect to any Indebtedness in excess of $50,000 due to any third
party (other than, with respect to unsecured Indebtedness only, payments
contested by the Company and/or such Subsidiary (as the case may be) in good
faith by proper proceedings and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP) or is otherwise
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $50,000, which breach or violation permits the other party thereto to
declare a default or otherwise accelerate amounts due thereunder, or (ii) suffer
to exist any other circumstance or event that would, with or without the passage
of time or the giving of notice, result in a default or event of default under
any agreement binding the Company or any Subsidiary, which default or event of
default would or is likely to have a material adverse effect on the business,
assets, operations (including results thereof), liabilities, properties,
condition (including financial condition) or prospects of the Company or any of
its Subsidiaries, individually or in the aggregate;

(xii)    other than as specifically set forth in another clause of this
Section 4(a), the Company or any Subsidiary breaches any representation,
warranty, covenant or other term or condition of any Transaction Document,
except, in the case of a breach of a covenant or other term or condition that is
curable, only if such breach remains uncured for a period of five
(5) consecutive Trading Days;

(xiii)    a false or inaccurate certification (including a false or inaccurate
deemed certification) by the Company that either (A) the Equity Conditions are
satisfied, (B) there has been no Equity Conditions Failure, or (C) as to whether
any Event of Default has occurred;

 

11



--------------------------------------------------------------------------------

(xiv)    any breach or failure in any material respect by the Company or any
Subsidiary to comply with any provision of Section 14 of this Note;

(xv)    any Material Adverse Effect occurs;

(xvi)    at any time after the six month anniversary of the Closing Date, any
Underlying Securities (as defined in the Securities Purchase Agreement) shall
fail to be eligible for resale pursuant to Rule 144 (as defined in the
Securities Purchase Agreement) (assuming, for such purpose, that the holders
thereof are not affiliates of the Company and disregarding any limitation on
conversion of the Notes, other issuance of securities with respect to the Notes
and exercise of the Warrants), but only if such failure remains uncured for a
period of ten (10) consecutive Trading Days;

(xvii)    any material provision of any Transaction Document (including, without
limitation, the Security Documents and the Guaranties) shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against the parties thereto, or the validity or
enforceability thereof shall be contested by any party thereto, or a proceeding
shall be commenced by the Company or any Subsidiary or any governmental
authority having jurisdiction over any of them, seeking to establish the
invalidity or unenforceability thereof, or the Company or any Subsidiary shall
deny in writing that it has any liability or obligation purported to be created
under any Transaction Document (including, without limitation, the Security
Documents and the Guaranties);

(xviii)    any Security Document shall for any reason fail or cease to create a
separate valid and perfected and, except to the extent permitted by the terms
hereof or thereof, first priority Lien (as defined below) on the Collateral (as
defined in the Security Documents) in favor of the Collateral Agent or any
material provision of any Security Document shall at any time for any reason
cease to be valid and binding on or enforceable against the Company or the
validity or enforceability thereof shall be contested by any party thereto, or a
proceeding shall be commenced by the Company or any governmental authority
having jurisdiction over the Company, seeking to establish the invalidity or
unenforceability thereof; or

(xix)    any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes.

(b)    Notice of an Event of Default; Redemption Right. Upon the occurrence of
an Event of Default with respect to this Note or any Other Note, the Company
shall within one (1) Business Day deliver written notice thereof via facsimile
or electronic mail and overnight courier (with next day delivery specified) (an
“Event of Default Notice”) to the Holder. At any time after the earlier of the
Holder’s receipt of an Event of Default Notice and the Holder becoming aware of
an Event of Default, the Holder may require the Company to redeem (regardless of
whether such Event of Default has been cured) all or any portion of this Note by
delivering written notice thereof (the “Event of Default Redemption Notice”) to
the Company, which Event of Default Redemption Notice shall

 

12



--------------------------------------------------------------------------------

indicate the portion of this Note the Holder is electing to redeem. Each portion
of this Note subject to redemption by the Company pursuant to this Section 4(b)
shall be redeemed by the Company at a price equal to the greater of (i) the
product of (A) the Conversion Amount to be redeemed multiplied by (B) the
Redemption Premium and (ii) the product of (X) the Conversion Rate with respect
to the Conversion Amount in effect at such time as the Holder delivers an Event
of Default Redemption Notice multiplied by (Y) the product of (1) the Redemption
Premium multiplied by (2) the greatest VWAP of the Common Stock on any Trading
Day during the period commencing on the date immediately preceding such Event of
Default and ending on the date the Company makes the entire payment required to
be made under this Section 4(b) (the “Event of Default Redemption Price”).
Redemptions required by this Section 4(b) shall be made in accordance with the
provisions of Section 12. To the extent redemptions required by this
Section 4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of this Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this
Section 4(b), but subject to Section 3(d), until the Event of Default Redemption
Price (together with any Late Charges (as defined in Section 25(c)) thereon) is
paid in full, the Conversion Amount submitted for redemption under this
Section 4(b) (together with any Late Charges thereon) may be converted, in whole
or in part, by the Holder into Common Stock pursuant to the terms of this Note.
In the event of the Company’s redemption of any portion of this Note under this
Section 4(b), the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder. Accordingly, any redemption premium due under this Section 4(b)
is intended by the parties to be, and shall be deemed, a reasonable estimate of
the Holder’s actual loss of its investment opportunity and not as a penalty. Any
redemption upon an Event of Default shall not constitute an election of remedies
by the Holder, and all other rights and remedies of the Holder shall be
preserved.

(c)    Mandatory Redemption upon Bankruptcy Event of Default. Notwithstanding
anything to the contrary herein, and notwithstanding any conversion that is then
required or in process, upon any Bankruptcy Event of Default, whether occurring
prior to or following the Maturity Date, the Company shall immediately pay to
the Holder an amount in cash representing (i) all outstanding Principal, accrued
and unpaid Interest and accrued and unpaid Late Charges on such Principal and
Interest, multiplied by (ii) the Redemption Premium, in addition to any and all
other amounts due hereunder, without the requirement for any notice or demand or
other action by the Holder or any other person or entity, provided that the
Holder may, in its sole discretion, waive such right to receive payment upon a
Bankruptcy Event of Default, in whole or in part, and any such waiver shall not
affect any other rights of the Holder hereunder, including any other rights in
respect of such Bankruptcy Event of Default, any right to conversion, and any
right to payment of the Event of Default Redemption Price or any other
Redemption Price, as applicable.

 

13



--------------------------------------------------------------------------------

5.    RIGHTS UPON FUNDAMENTAL TRANSACTION.

(a)    Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance reasonably satisfactory to the Holder prior to
such Fundamental Transaction, including agreements to deliver to each holder of
Notes in exchange for such Notes a security of the Successor Entity evidenced by
a written instrument substantially similar in form and substance to the Notes,
including, without limitation, having a principal amount and interest rate equal
to the principal amounts then outstanding and the interest rates of the Notes
held by such holder, having similar conversion rights as the Notes and having
similar ranking and security to the Notes and (ii) the Successor Entity
(including its Parent Entity) is a publicly traded corporation whose common
stock is quoted on or listed for trading on an Eligible Market. Upon the
occurrence of any Fundamental Transaction, the Successor Entity shall succeed
to, and be substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note and the other Transaction Documents
with the same effect as if such Successor Entity had been named as the Company
herein. Upon consummation of a Fundamental Transaction, the Successor Entity
shall deliver to the Holder confirmation that there shall be issued upon
conversion or redemption of this Note at any time after the consummation of such
Fundamental Transaction, in lieu of the shares of Common Stock (or other
securities, cash, assets or other property (except such items still issuable
under Sections 6 and 16, which shall continue to be receivable thereafter))
issuable upon the conversion or redemption of the Notes prior to such
Fundamental Transaction, such shares of the publicly traded common stock (or
their equivalent) of the Successor Entity (including its Parent Entity) which
the Holder would have been entitled to receive upon the happening of such
Fundamental Transaction had this Note been converted immediately prior to such
Fundamental Transaction (without regard to any limitations on the conversion of
this Note), as adjusted in accordance with the provisions of this Note.
Notwithstanding the foregoing, the Holder may elect, at its sole option, by
delivery of written notice to the Company to waive this Section 5(a) to permit
the Fundamental Transaction without the assumption of this Note. The provisions
of this Section 4(c) shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations on the
conversion of this Note.

(b)    Notice of a Change of Control; Redemption Right. No sooner than twenty
(20) Trading Days nor later than ten (10) Trading Days prior to the consummation
of a Change of Control, but not prior to the public announcement of such Change
of Control, the Company shall deliver written notice thereof via facsimile or
electronic mail and overnight courier to the Holder (a “Change of Control
Notice”). At any time during the period beginning after the Holder’s receipt of
a Change of Control Notice or the Holder becoming aware of a Change of Control
if a Change of Control Notice is not delivered to the Holder in accordance with
the immediately preceding sentence (as applicable) and ending on the later of
twenty (20) Trading Days after (A) consummation of such Change of Control or
(B) the date of receipt of such Change of Control Notice, the Holder may

 

14



--------------------------------------------------------------------------------

require the Company to redeem all or any portion of this Note by delivering
written notice thereof (“Change of Control Redemption Notice”) to the Company,
which Change of Control Redemption Notice shall indicate the Conversion Amount
the Holder is electing to redeem. The portion of this Note subject to redemption
pursuant to this Section 5(b) shall be redeemed by the Company in cash at a
price equal to the greatest of (i) the product of (w) the Change of Control
Redemption Premium multiplied by (y) the Conversion Amount being redeemed,
(ii) the product of (x) the Change of Control Redemption Premium multiplied by
(y) the product of (A) the Conversion Amount being redeemed multiplied by
(B) the quotient determined by dividing (I) the greatest VWAP of the Common
Stock during the period beginning on the date immediately preceding the earlier
to occur of (1) the consummation of the applicable Change of Control and (2) the
public announcement of such Change of Control and ending on the date the Holder
delivers the Change of Control Redemption Notice by (II) the Conversion Price
then in effect and (iii) the product of (y) the Change of Control Redemption
Premium multiplied by (z) the product of (A) the Conversion Amount being
redeemed multiplied by (B) the quotient of (I) the aggregate cash consideration
and the aggregate cash value of any non-cash consideration per share of Common
Stock to be paid to the holders of the shares of Common Stock upon consummation
of such Change of Control (any such non-cash consideration constituting
publicly-traded securities shall be valued at the highest of the Closing Sale
Price of such securities as of the Trading Day immediately prior to the
consummation of such Change of Control, the Closing Sale Price of such
securities on the Trading Day immediately following the public announcement of
such proposed Change of Control and the Closing Sale Price of such securities on
the Trading Day immediately prior to the public announcement of such proposed
Change of Control) divided by (II) the Conversion Price then in effect (the
“Change of Control Redemption Price”). Redemptions required by this Section 5(b)
shall be made in accordance with the provisions of Section 12 and shall have
priority to payments to stockholders in connection with such Change of Control.
To the extent redemptions required by this Section 5(b) are deemed or determined
by a court of competent jurisdiction to be prepayments of this Note by the
Company, such redemptions shall be deemed to be voluntary prepayments.
Notwithstanding anything to the contrary in this Section 5(b), but subject to
Section 3(d), until the Change of Control Redemption Price (together with any
Late Charges (as defined in Section 25(c)) thereon) is paid in full, the
Conversion Amount submitted for redemption under this Section 5(b) (together
with any Late Charges thereon) may be converted, in whole or in part, by the
Holder into Common Stock pursuant to Section 3. In the event of the Company’s
redemption of any portion of this Note under this Section 5(b), the Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 5(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.

 

15



--------------------------------------------------------------------------------

6.    RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

(a)    Purchase Rights. In addition to any adjustments pursuant to Section 7
below, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to all or substantially all of the record holders of any
class of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note and assuming for such purpose that the Note was
converted at the Conversion Price as of the applicable record date) immediately
prior to the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights (provided, however, that to the extent
that the Holder’s right to participate in any such Purchase Right would result
in the Holder and the other Attribution Parties exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to the extent of the Maximum Percentage (and shall not be
entitled to beneficial ownership of such shares of Common Stock as a result of
such Purchase Right (and beneficial ownership) to the extent of any such excess)
and such Purchase Right to such extent shall be held in abeyance (and, if such
Purchase Right has an expiration date, maturity date or other similar provision,
such term shall be extended by such number of days held in abeyance, if
applicable) for the benefit of the Holder until such time or times, if ever, as
its right thereto would not result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, at which time or times the Holder
shall be granted such right (and any Purchase Right granted, issued or sold on
such initial Purchase Right or on any subsequent Purchase Right held similarly
in abeyance (and, if such Purchase Right has an expiration date, maturity date
or other similar provision, such term shall be extended by such number of days
held in abeyance, if applicable)) to the same extent as if there had been no
such limitation).

(b)    Other Corporate Events. In addition to and not in substitution for any
other rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
ensure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option (i) in addition to the shares of
Common Stock receivable upon such conversion, such securities or other assets to
which the Holder would have been entitled with respect to such shares of Common
Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate. Provision made pursuant to the preceding

 

16



--------------------------------------------------------------------------------

sentence shall be in a form and substance satisfactory to the Holder. The
provisions of this Section 6 shall apply similarly and equally to successive
Corporate Events and shall be applied without regard to any limitations on the
conversion or redemption of this Note.

7.    RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a)    Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, stock combination, recapitalization or
other similar transaction) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Company at any time on or after the Subscription Date combines (by any stock
split, stock dividend, stock combination, recapitalization or other similar
transaction) one or more classes of its outstanding shares of Common Stock into
a smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased. Any adjustment pursuant to
this Section 7(a) shall become effective immediately after the effective date of
such subdivision or combination.

(b)    Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issuance or sale of the shares of Common Stock deemed to have been issued
or sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be).

(c)    Calculations. All calculations under this Section 7 shall be made by
rounding to the nearest cent or the nearest 1/100th of a share, as applicable.
The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issue or sale of Common
Stock.

(d)    Voluntary Adjustment by Company. The Company may at any time during the
term of this Note, with the prior written consent of the Required Holders (as
defined in the Securities Purchase Agreement), reduce the then current
Conversion Price of each of the Notes to any amount and for any period of time
deemed appropriate by the board of directors of the Company.

8.    [INTENTIONALLY OMITTED]

9.    REDEMPTIONS AT THE COMPANY’S ELECTION.

(a)    Company Optional Redemption. At any time after the date hereof, so long
as no Equity Conditions Failure then exists, the Company shall have the right to
redeem all, but not less than all, of any Principal then remaining under this
Note and all Other Notes (the “Company Optional Redemption Amount”) on the
Company

 

17



--------------------------------------------------------------------------------

Optional Redemption Date (each as defined below) (a “Company Optional
Redemption”). The portion of this Note subject to redemption pursuant to this
Section 9(a) shall be redeemed by the Company in cash at a price (the “Company
Optional Redemption Price”) equal to 120% of the Principal being redeemed as of
the Company Optional Redemption Date (as defined below). The Company may
exercise its right to require redemption under this Section 9(a) by delivering a
written notice thereof by facsimile or electronic mail and overnight courier to
all, but not less than all, of the holders of Notes (the “Company Optional
Redemption Notice” and the date all of the holders of Notes received such notice
is referred to as the “Company Optional Redemption Notice Date”). The Company
may deliver only one Company Optional Redemption Notice hereunder and such
Company Optional Redemption Notice shall be irrevocable. The Company Optional
Redemption Notice shall (x) state the date on which the Company Optional
Redemption shall occur (the “Company Optional Redemption Date”) which date shall
not be less than twenty (20) Trading Days nor more than thirty (30) Trading Days
following the Company Optional Redemption Notice Date, (y) certify that there
has been no Equity Conditions Failure and (z) state the aggregate Principal of
the Notes which is being redeemed in such Company Optional Redemption from the
Holder and all of the other holders of the Notes pursuant to this Section 9(a)
(and analogous provisions under the Other Notes) on the Company Optional
Redemption Date. Notwithstanding anything herein to the contrary, (i) if no
Equity Conditions Failure has occurred as of the Company Optional Redemption
Notice Date but an Equity Conditions Failure occurs at any time prior to the
Company Optional Redemption Date, (A) the Company shall provide the Holder a
subsequent notice to that effect and (B) unless the Holder waives the Equity
Conditions Failure, the Company Optional Redemption shall be cancelled and the
applicable Company Optional Redemption Notice shall be null and void and shall
not limit the Company’s right to effectuate a Company Optional Redemption in
accordance with this Section 9 at such time as such Equity Conditions Failure
has been remedied and (ii) at any time prior to the date the Company Optional
Redemption Price is paid, in full, the Company Optional Redemption Amount may be
converted, in whole or in part, by the Holder into shares of Common Stock
pursuant to the terms of this Note. All Principal converted by the Holder after
the Company Optional Redemption Notice Date shall reduce the Company Optional
Redemption Amount of this Note required to be redeemed on the Company Optional
Redemption Date. Redemptions made pursuant to this Section 9(a) shall be made in
accordance with Section 12. For the avoidance of doubt, the Company shall have
no right to effect a Company Optional Redemption if any Event of Default has
occurred and continuing, but any Event of Default shall have no effect upon the
Holder’s right to convert this Note in its discretion.

(b)    Pro Rata Redemption Requirement. If the Company elects to cause a Company
Optional Redemption of this Note pursuant to Section 9(a), then it must
simultaneously take the same action with respect to all of the Other Notes.

10.    NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation (as defined
in the Securities Purchase Agreement), Bylaws (as defined in the Securities
Purchase Agreement) or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution,

 

18



--------------------------------------------------------------------------------

issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Note, and will
at all times in good faith carry out all of the provisions of this Note and take
all action as may be required to protect the rights of the Holder of this Note.
Without limiting the generality of the foregoing or any other provision of this
Note or the other Transaction Documents, the Company (a) shall not increase the
par value of any shares of Common Stock receivable upon conversion of this Note
above the Conversion Price then in effect, and (b) shall take all such actions
as may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of Common Stock upon the
conversion of this Note. Notwithstanding anything herein to the contrary, if
after the sixty (60) calendar day anniversary of the Issuance Date, the Holder
is not permitted to convert this Note in full for any reason (other than
pursuant to restrictions set forth in Section 3(d) hereof), the Company shall
use its best efforts to promptly remedy such failure, including, without
limitation, obtaining such consents or approvals as necessary to permit such
conversion into shares of Common Stock.

11.    RESERVATION OF AUTHORIZED SHARES.

(a)    Reservation. ASo long as any Notes remain outstanding, the Company shall
at all times reserve at least 150% of the number of shares of Common Stock as
shall from time to time be necessary to effect the conversion of all of the
Notes then outstanding (assuming for purposes hereof that (x) the Notes are
convertible at the Alternate Conversion Price as of the applicable date of
determination and (y) any such conversion shall not take into account any
limitations on the conversion of the Notes set forth in the Notes) (the
“Required Reserve Amount”). The Required Reserve Amount (including, without
limitation, each increase in the number of shares so reserved) shall be
allocated pro rata among the holders of the Notes based on the original
principal amount of the Notes held by each holder on the Closing Date or
increase in the number of reserved shares, as the case may be (the “Authorized
Share Allocation”). In the event that a holder shall sell or otherwise transfer
any of such holder’s Notes, each transferee shall be allocated a pro rata
portion of such holder’s Authorized Share Allocation. Any shares of Common Stock
reserved and allocated to any Person which ceases to hold any Notes shall be
allocated to the remaining holders of Notes, pro rata based on the principal
amount of the Notes then held by such holders.

(b)    Insufficient Authorized Shares. If, notwithstanding Section 11(a), and
not in limitation thereof, at any time following the Stockholder Reserve
Deadline (as defined in the Securities Purchase Agreement) while any of the
Notes remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon conversion of the Notes at least a number of shares of
Common Stock equal to the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Notes then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the

 

19



--------------------------------------------------------------------------------

number of authorized shares of Common Stock. In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal. If, at any time
sixty (60) or more days after an Authorized Share Failure, the Company is
prohibited from issuing shares of Common Stock pursuant to the terms of this
Note due to the failure by the Company to have sufficient shares of Common Stock
available out of the authorized but unissued shares of Common Stock (such
unavailable number of shares of Common Stock, the “Authorized Failure Shares”),
in lieu of delivering such Authorized Failure Shares to the Holder, the Company
shall pay cash in exchange for the redemption of such portion of the Conversion
Amount convertible into such Authorized Failure Shares at a price equal to the
sum of (i) the product of (x) such number of Authorized Failure Shares and
(y) the Closing Sale Price of the Common Stock on the date the Holder delivers
the applicable Conversion Notice with respect to such Authorized Failure Shares
to the Company; and (ii) to the extent the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of Authorized Failure Shares, any brokerage commissions and
other out-of-pocket expenses, if any, of the Holder incurred in connection
therewith. Nothing contained in Section 11(a) or this Section 11(b) shall limit
any obligations of the Company under any provision of the Securities Purchase
Agreement.

12.    REDEMPTIONS.

(a)    Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder in cash within five (5) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice. If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 5(b), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder in cash concurrently with the consummation of
such Change of Control if such notice is received prior to the consummation of
such Change of Control and within five (5) Business Days after the Company’s
receipt of such notice otherwise. The Company shall deliver the applicable
Company Optional Redemption Price to the Holder in cash on the applicable
Company Optional Redemption Date. Notwithstanding anything herein to the
contrary, in connection with any redemption hereunder at a time the Holder is
entitled to receive a cash payment under any of the other Transaction Documents,
at the option of the Holder delivered in writing to the Company, the applicable
Redemption Price hereunder shall be increased by the amount of such cash payment
owed to the Holder under such other Transaction Document and, upon payment in
full or conversion in accordance herewith, shall satisfy the Company’s payment
obligation under such other Transaction Document. In the event of a redemption
of less than all of the Conversion Amount of this Note, the Company shall
promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 19(d)) representing the outstanding Principal which has
not been redeemed. In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period required, at any time
thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option, in lieu of redemption, to require the Company to
promptly return to

 

20



--------------------------------------------------------------------------------

the Holder all or any portion of this Note representing the Conversion Amount
that was submitted for redemption and for which the applicable Redemption Price
(together with any Late Charges (as defined in Section 25(c)) thereon) has not
been paid. Upon the Company’s receipt of such notice, (x) the applicable
Redemption Notice shall be null and void with respect to such Conversion Amount,
(y) the Company shall immediately return this Note, or issue a new Note (in
accordance with Section 19(d)), to the Holder, and in each case the principal
amount of this Note or such new Note (as the case may be) shall be increased by
an amount equal to the difference between (1) the applicable Redemption Price
(as the case may be, and as adjusted pursuant to this Section 12, if applicable)
minus (2) the Principal portion of the Conversion Amount submitted for
redemption and (z) the Conversion Price of this Note or such new Notes (as the
case may be) shall be automatically adjusted with respect to each conversion
effected thereafter by the Holder to the lowest of (A) the Conversion Price as
in effect on the date on which the applicable Redemption Notice is voided, (B)
85% of the lowest Closing Bid Price of the Common Stock during the period
beginning on and including the date on which the applicable Redemption Notice is
delivered to the Company and ending on and including the date on which the
applicable Redemption Notice is voided and (C) 85% of the quotient of (I) the
sum of the five (5) lowest VWAPs of the Common Stock during the twenty
(20) consecutive Trading Day period ending and including the Trading Day
immediately preceding the applicable Conversion Date divided by (II) five (5).
The Holder’s delivery of a notice voiding a Redemption Notice and exercise of
its rights following such notice shall not affect the Company’s obligations to
make any payments of Late Charges (as defined in Section 25(c)) which have
accrued prior to the date of such notice with respect to the Conversion Amount
subject to such notice.

(b)    Redemption by Other Holders. Upon the Company’s receipt of notice from
any of the holders of the Other Notes for redemption or repayment as a result of
an event or occurrence substantially similar to the events or occurrences
described in Section 4(b) or Section 5(b) (each, an “Other Redemption Notice”),
the Company shall immediately, but no later than one (1) Business Day of its
receipt thereof, forward to the Holder by facsimile or electronic mail a copy of
such notice. If the Company receives a Redemption Notice and one or more Other
Redemption Notices, during the seven (7) Business Day period beginning on and
including the date which is three (3) Business Days prior to the Company’s
receipt of the Holder’s applicable Redemption Notice or Other Redemption Notice
and ending on and including the date which is three (3) Business Days after the
Company’s receipt of the Holder’s applicable Redemption Notice or Other
Redemption Notice and the Company is unable to redeem all principal, interest
and other amounts designated in such Redemption Notice and such Other Redemption
Notices received during such seven (7) Business Day period, then the Company
shall redeem a pro rata amount from each holder of the Notes (including the
Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven (7) Business Day period.

13.    VOTING RIGHTS. The Holder shall have no voting rights as the holder of
this Note, except as required by law (including, without limitation, the
Delaware General Corporation Law) and as expressly provided in this Note.

 

21



--------------------------------------------------------------------------------

14.    COVENANTS. Until all of the Notes have been converted, redeemed or
otherwise satisfied in accordance with their terms:

(a)    Rank. All payments due under this Note (a) shall rank pari passu with all
Other Notes and (b) shall be senior to all other Indebtedness of the Company and
its Subsidiaries.

(b)    Incurrence of Indebtedness. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness (other than (i) the
Indebtedness evidenced by this Note and the Other Notes and (ii) other Permitted
Indebtedness).

(c)    Existence of Liens. The Company shall not, and the Company shall cause
each of its Subsidiaries to not, directly or indirectly, allow or suffer to
exist any mortgage, lien, pledge, charge, security interest or other encumbrance
upon or in any property or assets (including accounts and contract rights) owned
by the Company or any of its Subsidiaries (collectively, “Liens”) other than
Permitted Liens.

(d)    Restricted Payments. The Company shall not, and the Company shall cause
each of its Subsidiaries to not, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than the Notes) whether by way of payment in respect of
principal of (or premium, if any) or interest on, such Indebtedness if at the
time such payment is due or is otherwise made or, after giving effect to such
payment, (i) an event constituting an Event of Default has occurred and is
continuing or (ii) an event that with the passage of time and without being
cured would constitute an Event of Default has occurred and is continuing.

(e)    Restriction on Redemption and Cash Dividends. The Company shall not, and
the Company shall cause each of its Subsidiaries to not, directly or indirectly,
redeem, repurchase or declare or pay any cash dividend or distribution on any of
its capital stock, except for deemed repurchases of Common Stock that arise as a
result of a customary cashless exercise provision of Options in effect as of the
date of issuance of such Option.

(f)    Restriction on Transfer of Assets. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, sell,
lease, license, assign, transfer, spin-off, split-off, close, convey or
otherwise dispose of any assets or rights of the Company or any Subsidiary owned
or hereafter acquired whether in a single transaction or a series of related
transactions, other than (i) sales, leases, licenses, assignments, transfers,
conveyances and other dispositions of such assets or rights by the Company and
its Subsidiaries in the ordinary course of business consistent with its past
practice and (ii) sales of inventory and product in the ordinary course of
business.

(g)    Maturity of Indebtedness. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, permit any
Indebtedness of the

 

22



--------------------------------------------------------------------------------

Company or any of its Subsidiaries to mature or accelerate prior to the
ninety-one (91) calendar day anniversary of the Maturity Date, except for
Permitted Indebtedness of the type set forth in clauses (i) through (iii) and
(v) through (vii) of the definition thereof and, solely with respect to letters
of credit (or renewals or extensions thereof) of the Company and/or any of its
Subsidiaries outstanding as of the Subscription Date (in an aggregate amount not
to exceed such aggregate amount of such letters of credit of the Company and/or
any of its Subsidiaries outstanding as of the Subscription Date and with such
economic terms no more burdensome to the Company and/or any of its Subsidiaries,
as applicable, than the terms of such letters of credit in effect as of the
Subscription Date), such Permitted Indebtedness set forth in clauses (iv) and
(viii) of the definition thereof.

(h)    Change in Nature of Business. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, engage in
any material line of business substantially different from those lines of
business conducted by or publicly contemplated to be conducted by the Company
and each of its Subsidiaries on the Subscription Date or any business
substantially related or incidental thereto. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
modify its or their corporate structure or purpose.

(i)    Preservation of Existence, Etc. The Company shall maintain and preserve,
and cause each of its Subsidiaries to maintain and preserve, its existence,
rights and privileges, and become or remain, and cause each of its Subsidiaries
to become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

(j)    Maintenance of Properties, Etc. The Company shall maintain and preserve,
and cause each of its Subsidiaries to maintain and preserve, all of its
properties which are necessary or useful in the proper conduct of its business
in good working order and condition, ordinary wear and tear excepted, and
comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.

(k)    Maintenance of Intellectual Property. The Company will, and will cause
each of its Subsidiaries to, take all action necessary or advisable to maintain
all of the Intellectual Property Rights (as defined in the Securities Purchase
Agreement) of the Company and/or any of its Subsidiaries that are necessary or
material to the conduct of its business in full force and effect.

(l)    Maintenance of Insurance. The Company shall maintain, and cause each of
its Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.

 

23



--------------------------------------------------------------------------------

(m)    Transactions with Affiliates. The Company shall not, nor shall it permit
any of its Subsidiaries to, enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any affiliate, except in the
ordinary course of business in a manner and to an extent consistent with past
practice and necessary or desirable for the prudent operation of its business,
for fair consideration and on terms no less favorable to it or its Subsidiaries
than would be obtainable in a comparable arm’s length transaction with a Person
that is not an affiliate thereof.

(n)    Restricted Issuances. The Company shall not, directly or indirectly,
without the prior written consent of the holders of a majority in aggregate
principal amount of the Notes then outstanding, (i) issue any Notes (other than
as contemplated by the Securities Purchase Agreement and the Notes) or
(ii) issue any other securities that would cause a breach or default under the
Notes or the Warrants.

(o)    New Subsidiaries. Simultaneously with the acquisition or formation of
each New Subsidiary that is a Domestic Subsidiary (as defined in the Securities
Purchase Agreement), the Company shall cause such New Subsidiary to execute, and
deliver to each holder of Notes, all Security Documents and Guaranties as
requested by the Collateral Agent or the Required Holders (as defined in the
Securities Purchase Agreement), as applicable. The Company shall also deliver to
the Collateral Agent an opinion of counsel to such New Subsidiary that is
reasonably satisfactory to the Collateral Agent and the Required Holders (as
defined in the Securities Purchase Agreement) covering such legal matters with
respect to such New Subsidiary becoming a guarantor of the Company’s
obligations, executing and delivering the Security Document and the Guaranties
and any other matters that the Collateral Agent or the Required Holders (as
defined in the Securities Purchase Agreement) may reasonably request. The
Company shall deliver, or cause the applicable Subsidiary to deliver to the
Collateral Agent, each of the physical stock certificates (other than Excluded
Collateral (as defined in the Security Agreement), if any) of each New
Subsidiary, along with undated stock powers for each such certificates, executed
in blank (or, if any such shares of capital stock are uncertificated,
confirmation and evidence reasonably satisfactory to the Collateral Agent and
the Required Holders (as defined in the Securities Purchase Agreement) that the
security interest in such uncertificated securities has been transferred to and
perfected by the Collateral Agent, in accordance with Sections 8-313, 8-321 and
9-115 of the Uniform Commercial Code or any other similar or local or foreign
law that may be applicable).

(p)    Change in Collateral; Collateral Records. The Company shall (i) give the
Collateral Agent not less than twenty (20) days’ prior written notice of any
change in the location of any Equipment, Fixtures, Goods or Inventory (each, as
defined in the Security Documents), other than to locations set forth on
Schedule III to the Security Agreement or to such other locations, as designated
in writing by the Collateral Agent to the Company, with respect to which the
Collateral Agent has filed financing statements and

 

24



--------------------------------------------------------------------------------

otherwise fully perfected its Liens thereon, (ii) advise the Collateral Agent
promptly, in sufficient detail, of any material adverse change relating to the
type, quantity or quality of the Collateral or the Lien granted thereon and
(iii) execute and deliver, and cause each of its Subsidiaries to execute and
deliver, to the Collateral Agent for the benefit of the Holder and holders of
the Other Notes from time to time, solely for the Collateral Agent’s convenience
in maintaining a record of Collateral, such written statements and schedules as
the Collateral Agent or any Holder may reasonably request, designating,
identifying or describing the Collateral; provided that prior to the occurrence
of an Event of Default, the Collateral Agent shall only be entitled to one such
request per calendar quarter.

(q)    Controlled Accounts.

(i)    General. The Company shall establish and maintain cash management
services of a type and on terms reasonably satisfactory to Holder at each bank
listed on Schedule 14(q)(i) attached hereto (each a “Controlled Account Bank”)
and cause all cash and cash equivalents of the Company or any of its Domestic
Subsidiaries (as defined in the Security Agreement) to be held in Accounts (as
defined in the Security Agreement) at one or more Controlled Account Banks in
accordance therewith. Subject to the foregoing, the Company shall establish and
maintain Controlled Account Agreements (as defined in the Security Agreement)
with the Collateral Agent and each Controlled Account Bank, in form and
substance reasonably acceptable to the Collateral Agent and the Required Holders
(as defined in the Securities Purchase Agreement) maintained at such bank on
behalf of Company and/or its Domestic Subsidiaries (each such account a
“Controlled Account” and collectively, the “Controlled Accounts”), including,
without limitation, the Master Restricted Accounts (as defined in the Restricted
Investor Note (as defined in the Exchange Agreement)) and the Operating Accounts
(as defined below). Each such Controlled Account Agreement shall provide, among
other things, that (A) with respect to any Master Restricted Accounts, upon
instruction of the Holder (a “Master Restricted Account Activation
Instruction”), the Controlled Account Bank (x) subject to the terms and
conditions of such Controlled Account Agreement, shall comply with any and all
instructions of the applicable holder of Notes directing the disposition of
funds in the Master Restricted Account without further consent of the Company,
and (y) shall not comply with any instructions, directions or orders of any form
with respect to such Master Restricted Account other than instructions,
directions or orders originated solely by the applicable holder of Notes (and
the Company’s signature or consent shall not be required for the applicable
Controlled Account Bank to comply with any such instructions, directors or
orders) and (B) with respect to each Controlled Account (other than any Master
Restricted Accounts) (collectively, the “Operating Accounts”) upon the
instruction of Collateral Agent after the occurrence and during the continuance
of an Event of Default (an “Activation Instruction”), the Controlled Account
Bank (x) subject to the terms and conditions of such Controlled Account
Agreement, shall comply with any and all instructions of the Collateral Agent
directing the disposition of the funds in the Operating Accounts without further
consent of the Company or any applicable Domestic Subsidiary and (y) shall not
comply with any instructions, directions or orders of any form with respect to
the Operating Accounts other than instructions, directions or orders originated
by Collateral Agent (and the Company’s signature or consent shall not be
required for the

 

25



--------------------------------------------------------------------------------

applicable Controlled Account Bank to comply with any such instructions,
directors or orders). The Collateral Agent shall not issue an Activation
Instruction with respect to the Operating Accounts unless an Event of Default
has occurred and is continuing at the time such Activation Instruction is
issued.

(ii)    Additional Controlled Account Agreements. If at any time on or after the
tenth (10th) Trading Day after the Closing Date, the average daily balance of
any account of the Company or any of its Domestic Subsidiaries that is not
subject to a Controlled Account Agreement, in form and substance reasonably
satisfactory to the Collateral Agent and the Required Holders (as defined in the
Securities Purchase Agreement), in favor of the Collateral Agent (other than
Excluded Accounts (as defined in the Security Agreement)) exceeds $50,000 (the
“Maximum Per Account Free Cash Amount”) during any calendar month (including the
calendar month in which the Closing Date occurs), the Company shall either
(x) within twenty-one (21) calendar days following the last day of such calendar
month, deliver to the Collateral Agent a Controlled Account Agreement, in form
and substance reasonably satisfactory to the Collateral Agent, duly executed by
the Company and the depositary bank in which such Account is maintained or
(y) within two (2) Business Days following such date, effect a transfer to a
Controlled Account of a cash amount sufficient to reduce the amount of the
Company’s or the applicable Domestic Subsidiary’s cash held in such Account to
an amount not in excess of the Maximum Per Account Free Cash Amount.

(iii)    Maximum Cash Amounts; Prohibited Foreign Transfers.

(1)    Notwithstanding anything to the contrary contained in Section 14(q)(ii)
above, and without limiting any of the foregoing, if at any time on or after the
date that is twenty-one (21) calendar days following the Closing Date, the total
aggregate amount of the Company’s and any of its Domestic Subsidiaries’ cash
that is not held in a Controlled Account (other than Excluded Accounts) exceeds
$50,000 (the “Maximum Free Cash Amount”), the Company shall within two
(2) Business Days following such date, effect a transfer to a Controlled Account
of a cash amount sufficient to reduce the total aggregate amount of the
Company’s and its Domestic Subsidiaries’, as applicable, cash that is not held
in a Controlled Account to an amount not in excess of the Maximum Free Cash
Amount.

(2)    Neither the Company nor any of its Domestic Subsidiaries shall, directly
or indirectly, move, pay, wire, contribute or otherwise transfer any cash or
cash equivalents (each, a “Cash Transfer”) to any Foreign Subsidiary (as defined
in the Security Agreement) if after giving effect to such Cash Transfer the
total aggregate amount of cash and cash equivalents as of the time of such Cash
Transfer held by all direct and indirect Foreign Subsidiaries of the Company
exceeds $250,000 (each, a “Prohibited Foreign Transfer”).

(r)    Independent Investigation. At the request of the Holder either (x) at any
time when an Event of Default has occurred and is continuing, (y) upon the
occurrence of an event that with the passage of time or giving of notice would
constitute an Event of Default or (z) at any time the Holder reasonably believes
an Event of Default may have

 

26



--------------------------------------------------------------------------------

occurred or be continuing, the Company shall hire an independent, reputable
investment bank selected by the Company and approved by the Holder to
investigate as to whether any breach of this Note has occurred (the “Independent
Investigator”). If the Independent Investigator determines that such breach of
this Note has occurred, the Independent Investigator shall notify the Company of
such breach and the Company shall deliver written notice to each holder of a
Note of such breach. In connection with such investigation, the Independent
Investigator may, during normal business hours, inspect all contracts, books,
records, personnel, offices and other facilities and properties of the Company
and its Subsidiaries and, to the extent available to the Company after the
Company uses reasonable efforts to obtain them, the records of its legal
advisors and accountants (including the accountants’ work papers) and any books
of account, records, reports and other papers not contractually required of the
Company to be confidential or secret, or subject to attorney-client or other
evidentiary privilege, and the Independent Investigator may make such copies and
inspections thereof as the Independent Investigator may reasonably request. The
Company shall furnish the Independent Investigator with such financial and
operating data and other information with respect to the business and properties
of the Company as the Independent Investigator may reasonably request. The
Company shall permit the Independent Investigator to discuss the affairs,
finances and accounts of the Company with, and to make proposals and furnish
advice with respect thereto to, the Company’s officers, directors, key employees
and independent public accountants or any of them (and by this provision the
Company authorizes said accountants to discuss with such Independent
Investigator the finances and affairs of the Company and any Subsidiaries), all
at such reasonable times, upon reasonable notice, and as often as may be
reasonably requested.

15.    SECURITY. This Note and the Other Notes are secured to the extent and in
the manner set forth in the Transaction Documents (including, without
limitation, the Security Agreement, the other Security Documents and the
Guaranties).

16.    DISTRIBUTION OF ASSETS. In addition to any adjustments pursuant to
Section 7, if the Company shall declare or make any dividend or other
distributions of its assets (or rights to acquire its assets) to any or all
holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “Distributions”), then the Holder will be entitled to
such Distributions as if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note and
assuming for such purpose that the Note was converted at the Conversion Price as
of the applicable record date) immediately prior to the date on which a record
is taken for such Distribution or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for such
Distributions (provided, however, that to the extent that the Holder’s right to
participate in any such Distribution would result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage, then the Holder shall not
be entitled to participate in such Distribution to the extent of the Maximum
Percentage (and shall not be entitled to beneficial ownership of such shares of
Common Stock as a result of such Distribution (and beneficial ownership) to the
extent of any such excess) and the portion of such Distribution shall be held in
abeyance for the

 

27



--------------------------------------------------------------------------------

benefit of the Holder until such time or times, if ever, as its right thereto
would not result in the Holder and the other Attribution Parties exceeding the
Maximum Percentage, at which time or times the Holder shall be granted such
Distribution (and any Distributions declared or made on such initial
Distribution or on any subsequent Distribution held similarly in abeyance) to
the same extent as if there had been no such limitation).

17.    AMENDING THE TERMS OF THIS NOTE.    The prior written consent of the
holders of Notes representing at least fifty-five (55%) of the aggregate
principal amount of the Notes then outstanding shall be required for any change,
waiver or amendment to this Note; provided, that such holders must include
Hudson Bay Master Fund Ltd. so long as it holds at least 20% of the aggregate
principal amount of Notes initially issued to Hudson Bay Master Fund Ltd. and no
change, waiver or amendment shall be effective to the extent it could reasonably
be expected to adversely affect the Collateral Agent (in its capacity as
Collateral Agent) without the prior written consent of the Collateral Agent. Any
change, waiver or amendment so approved shall be binding upon all existing and
future holders of this Note and any Other Notes; provided, however, that no such
change, waiver or amendment, as applied to any of the Notes held by any
particular holder of Notes, shall, without the written consent of that
particular holder, (i) reduce the amount of Principal, reduce the amount of
accrued and unpaid Interest, or extend the Maturity Date, of the Notes,
(ii) disproportionally and adversely affect any rights under the Notes of any
holder of Notes (except that a holder of Notes that does not have any of its
Notes secured by cash amounts in a Master Restricted Account will not be deemed
to be disproportionally and adversely effected by any change, waiver or
amendment to any other holder’s Notes or consideration granted to any other
holder of Notes in connection with any change, waiver or amendment related to
any provision relating to any Master Restricted Account); or (iii) modify any of
the provisions of, or impair the right of any holder of Notes under this
Section 17.

18.    TRANSFER. This Note and any shares of Common Stock issued upon conversion
of this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(g) of
the Securities Purchase Agreement.

19.    REISSUANCE OF THIS NOTE.

(a)    Transfer. If this Note is to be transferred, the Holder shall surrender
this Note to the Company, whereupon the Company will forthwith issue and deliver
upon the order of the Holder a new Note (in accordance with Section 19(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 19(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.

(b)    Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this

 

28



--------------------------------------------------------------------------------

Note (as to which a written certification and the indemnification contemplated
below shall suffice as such evidence), and, in the case of loss, theft or
destruction, of any indemnification undertaking by the Holder to the Company in
customary and reasonable form and, in the case of mutilation, upon surrender and
cancellation of this Note, the Company shall execute and deliver to the Holder a
new Note (in accordance with Section 19(d)) representing the outstanding
Principal.

(c)    Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 19(d) and in principal
amounts of at least $1,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

(d)    Issuance of New Notes. Whenever the Company is required to issue a new
Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 19(a) or Section 19(c), the Principal designated by
the Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges (as defined in Section 25(c)) on the Principal and
Interest of this Note, from the Issuance Date.

20.    REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to specific performance and/or
temporary, preliminary and permanent injunctive or other equitable relief from
any court of competent jurisdiction in any such case without the necessity of
proving actual damages and without posting a bond or other security. The Company
shall provide all information and documentation to the Holder that is requested
by the Holder to enable the Holder to confirm the Company’s compliance with the
terms and conditions of this Note (including, without limitation, compliance
with Section 7).

 

29



--------------------------------------------------------------------------------

21.    PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements. The Company expressly acknowledges and agrees
that no amounts due under this Note shall be affected, or limited, by the fact
that the purchase price paid for this Note was less than the original Principal
amount hereof.

22.    CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted
by the Company and the initial Holder and shall not be construed against any
such Person as the drafter hereof. The headings of this Note are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Note. Unless the context clearly indicates otherwise, each pronoun herein shall
be deemed to include the masculine, feminine, neuter, singular and plural forms
thereof. The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without limitation.” The
terms “herein,” “hereunder,” “hereof” and words of like import refer to this
entire Note instead of just the provision in which they are found. Unless
expressly indicated otherwise, all section references are to sections of this
Note. Terms used in this Note and not otherwise defined herein, but defined in
the other Transaction Documents, shall have the meanings ascribed to such terms
on the Closing Date in such other Transaction Documents unless otherwise
consented to in writing by the Holder.

23.    FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party. Notwithstanding
the foregoing, nothing contained in this Section 23 shall permit any waiver of
any provision of Section 3(d).

24.    DISPUTE RESOLUTION.

(a)    Submission to Dispute Resolution.

(i)    In the case of a dispute relating to a Closing Bid Price, a Closing Sale
Price, a Conversion Price, an Alternate Conversion Price, a VWAP or a fair
market value or the arithmetic calculation of a Conversion Rate or the
applicable Redemption Price (as the case may be) (including, without limitation,
a dispute relating to the determination of any of the foregoing), the Company or
the Holder (as the case may be) shall submit the dispute to the other party via
facsimile or electronic mail (A) if by the Company, within five (5) Business
Days after the

 

30



--------------------------------------------------------------------------------

occurrence of the circumstances giving rise to such dispute or (B) if by the
Holder, within five (5) Business Days after the Holder learned of the
circumstances giving rise to such dispute. If the Holder and the Company are
unable to promptly resolve such dispute relating to such Closing Bid Price, such
Closing Sale Price, such Conversion Price, such Alternate Conversion Price, such
VWAP or such fair market value, or the arithmetic calculation of such Conversion
Rate or such applicable Redemption Price (as the case may be), at any time after
the second (2nd) Business Day following such initial notice by the Company or
the Holder (as the case may be) of such dispute to the Company or the Holder (as
the case may be), then the Holder and the Company may jointly select an
independent, reputable investment bank to resolve such dispute.

(ii)    The Holder and the Company shall each deliver to such investment bank
(A) a copy of the initial dispute submission so delivered in accordance with the
first sentence of this Section 24 and (B) written documentation supporting its
position with respect to such dispute, in each case, no later than 5:00 p.m.
(New York time) by the fifth (5th) Business Day immediately following the date
on which the Holder selected such investment bank (the “Dispute Submission
Deadline”) (the documents referred to in the immediately preceding clauses
(A) and (B) are collectively referred to herein as the “Required Dispute
Documentation”) (it being understood and agreed that if either the Holder or the
Company fails to so deliver all of the Required Dispute Documentation by the
Dispute Submission Deadline, then the party who fails to so submit all of the
Required Dispute Documentation shall no longer be entitled to (and hereby waives
its right to) deliver or submit any written documentation or other support to
such investment bank with respect to such dispute and such investment bank shall
resolve such dispute based solely on the Required Dispute Documentation that was
delivered to such investment bank prior to the Dispute Submission Deadline).
Unless otherwise agreed to in writing by both the Company and the Holder or
otherwise requested by such investment bank, neither the Company nor the Holder
shall be entitled to deliver or submit any written documentation or other
support to such investment bank in connection with such dispute (other than the
Required Dispute Documentation).

(iii)    The Company and the Holder shall cause such investment bank to
determine the resolution of such dispute and notify the Company and the Holder
of such resolution no later than ten (10) Business Days immediately following
the Dispute Submission Deadline. The fees and expenses of such investment bank
shall be borne solely by the Company, and such investment bank’s resolution of
such dispute shall be final and binding upon all parties absent manifest error.

(b)    Miscellaneous. The Company and the Holder each expressly acknowledges and
agrees that (i) this Section 24 constitutes an agreement to arbitrate between
the Company and the Holder (and constitutes an arbitration agreement) under §
7501, et seq. of the New York Civil Practice Law and Rules (“CPLR”) and that the
Holder is authorized to apply for an order to compel arbitration pursuant to
CPLR § 7503(a) in order to compel compliance with this Section 24, (ii) a
dispute relating to a

 

31



--------------------------------------------------------------------------------

Conversion Price includes, without limitation, disputes as to whether an
agreement, instrument, security or the like constitutes an Option or Convertible
Security, (iii) the terms of this Note and each other applicable Transaction
Document shall serve as the basis for the selected investment bank’s resolution
of the applicable dispute, such investment bank shall be entitled (and is hereby
expressly authorized) to make all findings, determinations and the like that
such investment bank determines are required to be made by such investment bank
in connection with its resolution of such dispute and in resolving such dispute
such investment bank shall apply such findings, determinations and the like to
the terms of this Note and any other applicable Transaction Documents, (iv) the
Company and the Holder shall each have the right to submit any dispute described
in this Section 24 to any state or federal court sitting in The City of New
York, Borough of Manhattan in lieu of utilizing the procedures set forth in this
Section 24 and (v) nothing in this Section 24 shall limit the Holder from
obtaining any injunctive relief or other equitable remedies (including, without
limitation, with respect to any matters described in this Section 24).

25.    NOTICES; CURRENCY; PAYMENTS.

(a)    Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Note,
including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) promptly upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least ten (10) days prior to the date
on which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the Common Stock, (B) with respect to any grant,
issuances, or sales of any Options, Convertible Securities or rights to purchase
stock, warrants, securities or other property to holders of shares of Common
Stock or (C) for determining rights to vote with respect to any Fundamental
Transaction, dissolution or liquidation, provided in each case that such
information shall be made known to the public prior to or in conjunction with
such notice being provided to the Holder.

(b)    Currency. All dollar amounts referred to in this Note are in United
States Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this Note,
the U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).

(c)    Payments. Whenever any payment of cash is to be made by the Company to
any Person pursuant to this Note, unless otherwise expressly set forth herein,
such payment shall be made in lawful money of the United States of America by a
certified

 

32



--------------------------------------------------------------------------------

check drawn on the account of the Company and sent via overnight courier service
to such Person at such address as previously provided to the Company in writing
(which address, in the case of each of the Buyers, shall initially be as set
forth on the Schedule of Buyers attached to the Securities Purchase Agreement),
provided that the Holder may elect to receive a payment of cash via wire
transfer of immediately available funds by providing the Company with prior
written notice setting out such request and the Holder’s wire transfer
instructions. Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day which is a Business Day. Any amount of Principal or
other amounts due under the Transaction Documents which is not paid when due
shall result in a late charge being incurred and payable by the Company in an
amount equal to interest on such amount at the rate of fifteen percent (15%) per
annum from the date such amount was due until the same is paid in full (“Late
Charge”).

26.    CANCELLATION. After all Principal, accrued Interest, Late Charges and
other amounts at any time owed on this Note have been paid in full, this Note
shall automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

27.    WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Securities Purchase Agreement.

28.    GOVERNING LAW. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Except as otherwise required by Section 24 above, each of the
Company and the Holder hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Nothing contained herein (i) shall be deemed or operate to preclude the
Company or the Holder from bringing suit or taking other legal action against
the Holder or the Company, respectively, in any other jurisdiction to collect on
such party’s obligations hereunder, to realize on any collateral or any other
security for such obligations, or to enforce a judgment or other court or
(ii) shall limit, or shall be deemed or construed to limit, any provision of
Section 24. THE COMPANY AND THE HOLDER EACH HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF
ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

33



--------------------------------------------------------------------------------

29.    JUDGMENT CURRENCY.

(a)    If for the purpose of obtaining or enforcing judgment against the Company
in any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 29 referred to
as the “Judgment Currency”) an amount due in U.S. Dollars under this Note, the
conversion shall be made at the Exchange Rate prevailing on the Trading Day
immediately preceding:

(i)    the date actual payment of the amount due, in the case of any proceeding
in the courts of New York or in the courts of any other jurisdiction that will
give effect to such conversion being made on such date: or

(ii)    the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 29(a)(ii) being hereinafter referred
to as the “Judgment Conversion Date”).

(b)    If in the case of any proceeding in the court of any jurisdiction
referred to in Section 29(a)(ii) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of U.S. Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

(c)    Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Note.

30.    SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

34



--------------------------------------------------------------------------------

31.    MAXIMUM PAYMENTS. Without limiting Section 9(d) of the Securities
Purchase Agreement, nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.

32.    CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a)    “1933 Act” means the Securities Act of 1933, as amended, and the rules
and regulations thereunder.

(b)    “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

(c)     “Adjustment Right” means any right granted with respect to any
securities issued in connection with, or with respect to, any issuance or sale
(or deemed issuance or sale in accordance with Section 7) of shares of Common
Stock (other than rights of the type described in Section 6(a) hereof) that
could result in a decrease in the net consideration received by the Company in
connection with, or with respect to, such securities (including, without
limitation, any cash settlement rights, cash adjustment or other similar
rights).

(d)     “Alternate Conversion Price” means, with respect to any Alternate
Conversion, that price which shall be the lowest of (i) the Conversion Price
then in effect, (ii) 82% of the lowest VWAP of any Trading Day during the three
(3) consecutive Trading Day period ending and including the applicable Alternate
Conversion Date (such period, the “Alternate Conversion Measuring Period”). All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction that
proportionately decreases or increases the Common Stock during such Alternate
Conversion Measuring Period.

(e)    “Alternate Conversion Event of Default Price” means, with respect to any
Alternate Conversion, that price which shall be the lowest of (i) the Conversion
Price then in effect, (ii) 75% of the lowest VWAP of any Trading Day during the
three (3) consecutive Trading Day period ending and including the applicable
Alternate Conversion Date (such period, the “Alternate Conversion Event of
Default Measuring Period”). All such determinations to be appropriately adjusted
for any stock dividend, stock split, stock combination, reclassification or
similar transaction that proportionately decreases or increases the Common Stock
during such Alternate Conversion Event of Default Measuring Period.

(f)     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

35



--------------------------------------------------------------------------------

(g)     “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

(h)     “Bloomberg” means Bloomberg, L.P.

(i)    “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(j)    “Change of Control” means any Fundamental Transaction other than (i) any
merger of the Company or any of its, direct or indirect, wholly-owned
Subsidiaries with or into any of the foregoing Persons, (ii) any reorganization,
recapitalization or reclassification of the shares of Common Stock in which
holders of a majority of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respects, the
holders of a majority of the voting power of the surviving entity (or entities
with the authority or voting power to elect the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities) after such reorganization, recapitalization or reclassification, or
(iii) pursuant to a migratory merger effected solely for the purpose of changing
the jurisdiction of incorporation of the Company or any of its Subsidiaries.

(k)    “Change of Control Redemption Premium” means 118%.

(l)    “Closing Bid Price” and “Closing Sale Price” means, for any security as
of any date, the last closing bid price and last closing trade price,
respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last

 

36



--------------------------------------------------------------------------------

closing bid price or last trade price, respectively, of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the “pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets
LLC). If the Closing Bid Price or the Closing Sale Price cannot be calculated
for a security on a particular date on any of the foregoing bases, the Closing
Bid Price or the Closing Sale Price (as the case may be) of such security on
such date shall be the fair market value as mutually determined by the Company
and the Holder. If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved in accordance
with the procedures in Section 24. All such determinations shall be
appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such
period.

(m)    “Closing Date” shall have the meaning set forth in the Securities
Purchase Agreement, which date is the date the Company initially issued Notes
pursuant to the terms of the Securities Purchase Agreement.

(n)    “Collateral Agent” shall have the meaning set forth in the Securities
Purchase Agreement.

(o)    “Common Stock” means (i) the Company’s shares of common stock, $0.01 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

(p)    “Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

(q)    “Current Subsidiary” means any Person in which the Company on the
Subscription Date, directly or indirectly, (i) owns any of the outstanding
capital stock or holds any equity or similar interest of such Person or
(ii) controls or operates all or any part of the business, operations or
administration of such Person, and all of the foregoing, collectively, “Current
Subsidiaries”.

(r)    “Eligible Market” means The New York Stock Exchange, the NYSE MKT, the
Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market
or the Principal Market.

(s)    “Equity Conditions” means, with respect to an given date of
determination: (i) on each day during the period beginning thirty calendar days
prior to such applicable date of determination and ending on and including such
applicable date of determination all Underlying Securities (as defined in the
Securities Purchase Agreement) shall be eligible for sale pursuant to Rule 144
(as defined in the Securities

 

37



--------------------------------------------------------------------------------

Purchase Agreement) without the need for registration under any applicable
federal or state securities laws (in each case, disregarding any limitation on
conversion of the Notes, other issuance of securities with respect to the Notes
and exercise of the Warrants) and no Current Information Failure (as defined in
the Securities Purchase Agreement) exists or is continuing; (ii) on each day
during the period beginning thirty calendar days prior to the applicable date of
determination and ending on and including the applicable date of determination
(the “Equity Conditions Measuring Period”), the Common Stock (including all
Underlying Securities) is listed or designated for quotation (as applicable) on
an Eligible Market and shall not have been suspended from trading on an Eligible
Market (other than suspensions of not more than two (2) days and occurring prior
to the applicable date of determination due to business announcements by the
Company) nor shall delisting or suspension by an Eligible Market have been
threatened (with a reasonable prospect of delisting occurring after giving
effect to all applicable notice, appeal, compliance and hearing periods) or
reasonably likely to occur or pending as evidenced by (A) a writing by such
Eligible Market or (B) the Company falling below the minimum listing maintenance
requirements of the Eligible Market on which the Common Stock is then listed or
designated for quotation (as applicable), provided that, for the avoidance of
doubt, no such delisting or suspension shall be deemed to have been threatened
at any time when the Company uses its best efforts to satisfy such minimum
listing maintenance requirements and such delisting or suspension is pending any
appeal, compliance or hearing period; (iii) during the Equity Conditions
Measuring Period, the Company shall have delivered all shares of Common Stock
issuable upon conversion of this Note on a timely basis as set forth in
Section 3 hereof and all other shares of capital stock required to be delivered
by the Company on a timely basis as set forth in the other Transaction
Documents; (iv) any shares of Common Stock to be issued in connection with the
event requiring determination (or issuable upon conversion of the Conversion
Amount being redeemed in the event requiring this determination) may be issued
in full without violating Section 3(d) hereof; (v) any shares of Common Stock to
be issued in connection with the event requiring determination (or issuable upon
conversion of the Conversion Amount being redeemed in the event requiring this
determination (without regards to any limitations on conversion set forth
herein)) may be issued in full without violating the rules or regulations of the
Eligible Market on which the Common Stock is then listed or designated for
quotation (as applicable); (vi) on each day during the Equity Conditions
Measuring Period, no public announcement of a pending, proposed or intended
Fundamental Transaction shall have occurred which has not been abandoned,
terminated or consummated; (vii) the Company shall have no knowledge of any fact
that would reasonably be expected to cause any Underlying Securities to not be
eligible for sale pursuant to Rule 144 without the need for registration under
any applicable federal or state securities laws (in each case, disregarding any
limitation on conversion of the Notes, other issuance of securities with respect
to the Notes and exercise of the Warrants) and no Current Information Failure
exists or is continuing; (viii) the Holder shall not be in (and no other holder
of Notes shall be in) possession of any material, non-public information
provided to any of them by the Company, any of its Subsidiaries or any of their
respective affiliates, employees, officers, representatives, agents or the like;
(ix) on each day during the Equity Conditions Measuring Period, the Company
otherwise shall have been in compliance with each, and shall not have breached
any representation or warranty

 

38



--------------------------------------------------------------------------------

in any material respect (other than representations or warranties subject to
material adverse effect or materiality, which may not be breached in any
respect) or any covenant or other term or condition of any Transaction Document,
including, without limitation, the Company shall not have failed to timely make
any payment pursuant to any Transaction Document; (x) as of the applicable date
of determination, there shall not have occurred any Price Failure; (xi) there
shall not have occurred any Volume Failure for (A) at least fifteen (15) Trading
Days during the Volume Failure Measuring Period and (B) the last three
(3) Trading Days during the Volume Failure Measuring Period (such three
(3) Trading Day period, the “Equity Conditions Ending Period”); (xii) on the
applicable date of determination (A) no Authorized Share Failure shall exist or
be continuing and all shares of Common Stock to be issued in connection with the
event requiring this determination (or issuable upon conversion of the
Conversion Amount being redeemed in the event requiring this determination at
the Conversion Price then in effect (without regard to any limitations on
conversion set forth herein)) are available under the certificate of
incorporation of the Company and reserved by the Company to be issued pursuant
to the Notes and (B) all shares of Common Stock to be issued in connection with
the event requiring this determination (or issuable upon conversion of the
Conversion Amount being redeemed in the event requiring this determination
(without regards to any limitations on conversion set forth herein)) may be
issued in full without resulting in an Authorized Share Failure; (xiii) on each
day during the Equity Conditions Measuring Period, there shall not have occurred
and there shall not exist an Event of Default or an event that with the passage
of time or giving of notice would constitute an Event of Default; and (xiv) the
shares of Common Stock issuable pursuant to the event requiring the satisfaction
of the Equity Conditions are duly authorized and listed and eligible for trading
without restriction on an Eligible Market.

(t)    “Equity Conditions Failure” means that on any day during the period
commencing twenty (20) Trading Days prior to the applicable Company Optional
Redemption Notice Date through the applicable Company Optional Redemption Date
or, the Equity Conditions have not been satisfied (or waived in writing by the
Holder).

(u)    “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (z) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined

 

39



--------------------------------------------------------------------------------

in Rule 13d-3 under the 1934 Act) of at least 50% of the outstanding shares of
Common Stock, or (iv) consummate a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with one or more Subject
Entities whereby all such Subject Entities, individually or in the aggregate,
acquire, either (x) at least 50% of the outstanding shares of Common Stock,
(y) at least 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all the Subject Entities making or party to, or
Affiliated with any Subject Entity making or party to, such stock purchase
agreement or other business combination were not outstanding; or (z) such number
of shares of Common Stock such that the Subject Entities become collectively the
beneficial owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50%
of the outstanding shares of Common Stock, or (v) reorganize, recapitalize or
reclassify its Common Stock, (B) that the Company shall, directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, allow any Subject Entity individually or the Subject Entities in
the aggregate to be or become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, whether through acquisition,
purchase, assignment, conveyance, tender, tender offer, exchange, reduction in
outstanding shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Subject Entities as of the date of this Note
calculated as if any shares of Common Stock held by all such Subject Entities
were not outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities of the Company sufficient to allow such Subject Entities to effect a
statutory short form merger or other transaction requiring other shareholders of
the Company to surrender their shares of Common Stock without approval of the
shareholders of the Company or (C) directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions, the
issuance of or the entering into any other instrument or transaction structured
in a manner to circumvent, or that circumvents, the intent of this definition in
which case this definition shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this definition to the
extent necessary to correct this definition or any portion of this definition
which may be defective or inconsistent with the intended treatment of such
instrument or transaction. Notwithstanding anything to the contrary in the
foregoing, a public underwritten or best efforts/placement agent offering of the
Company’s equity securities as contemplated by the Company’s registration
statement on Form S-1 (file no. 333-220898) pursuant to which there is not a
change in the majority of the Board of Directors of the Company shall not be
considered a Fundamental Transaction.

(v)     “GAAP” means United States generally accepted accounting principles,
consistently applied.

(w)    “Group” means a “group” as that term is used in Section 13(d) of the 1934
Act and as defined in Rule 13d-5 thereunder.

 

40



--------------------------------------------------------------------------------

(x)    “Guaranties” shall have the meaning as set forth in the Securities
Purchase Agreement.

(y)    “Holder Pro Rata Amount” means a fraction (i) the numerator of which is
the original Principal amount of this Note on the Closing Date and (ii) the
denominator of which is the aggregate original principal amount of all Notes
issued to the initial purchasers pursuant to the Securities Purchase Agreement
on the Closing Date.

(z)     “Indebtedness” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

(aa)     “Interest Date” means, with respect to any given calendar month, the
first Trading Day of each calendar month.

(bb)     “Market Price” means, for any given date, 85% of the lower of (i) the
quotient of (x) the sum of the three (3) lowest VWAPs of the Common Stock during
the twenty (20) consecutive Trading Day period ending and including the Trading
Day immediately preceding such given date divided by (y) three (3) and (ii) the
VWAP of the Common Stock as of the Trading Day immediately preceding such given
date. All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction during such the applicable measurement periods.

(cc)    “Material Adverse Effect” means any material adverse effect on (i) the
business, properties, assets, liabilities, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or any other agreements or
instruments to be entered into in connection herewith or therewith or (iii) the
authority or ability of the Company or any of its Subsidiaries to perform any of
their respective obligations under any of the Transaction Documents; provided,
that a Material Adverse Effect shall not be deemed to include effects, events,
developments, changes or occurrences arising out of or attributable to:
(A) changes and circumstances generally affecting the economy, financial, credit
or securities markets or political or regulatory conditions (including any
change in interest rates or currency exchange rates); (B) changes in the
pharmaceutical and drug development industry generally; (C) any change in
applicable law or the interpretation or enforcement thereof or any change in
accounting principles or changes in the enforcement thereof, changes to GAAP or
changes resulting from the application of a different set of accounting
principles; (D) acts of war (declared or undeclared), armed hostility, civil
unrest, terrorism, sabotage, calamity, natural disaster, pandemic, act of God or
a similar event, occurrence or circumstance; except, in each case, to the extent
that the Company and its Subsidiaries, taken as a whole, are disproportionately
affected thereby as compared with other participants in the pharmaceutical or
drug development industry generally (in which case, the incremental
disproportionate impact shall be taken into account in the determination of
Material Adverse Effect hereunder).

 

41



--------------------------------------------------------------------------------

(dd)    “Maturity Date” shall mean March 31, 2018; provided, however, the
Maturity Date may be extended at the option of the Holder (i) in the event that,
and for so long as, an Event of Default shall have occurred and be continuing or
any event shall have occurred and be continuing that with the passage of time
and the failure to cure would result in an Event of Default or (ii) through the
date that is twenty (20) Business Days after the consummation of a Fundamental
Transaction in the event that a Fundamental Transaction is publicly announced or
a Change of Control Notice is delivered prior to the Maturity Date, provided
further that if a Holder elects to convert some or all of this Note pursuant to
Section 3 hereof, and the Conversion Amount would be limited pursuant to
Section 3(d) hereunder, the Maturity Date shall automatically be extended until
such time as such provision shall not limit the conversion of this Note.

(ee)    “New Subsidiary” means, as of any date of determination, any Person in
which the Company after the Subscription Date, directly or indirectly, (i) owns
or acquires any of the outstanding capital stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing,
collectively, “New Subsidiaries”.

(ff)    “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

(gg)    “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

(hh)    “Permitted Indebtedness” means (i) Indebtedness evidenced by this Note
and the Other Notes, (ii) Indebtedness set forth on Schedule 3(s) to the
Securities Purchase Agreement, as in effect as of the Subscription Date,
(iii) Indebtedness secured by Permitted Liens or unsecured but as described in
clauses (iv), (v) and (vii) of the definition of Permitted Liens, (iv) unsecured
contingent obligations arising by endorsement of instruments for deposit or
collection in the ordinary course of business, (v) unsecured Indebtedness in
respect of netting services, overdraft protections and otherwise in connection
with deposit accounts, so long as such Indebtedness is incurred in the ordinary
course of business, (vi) refinancings of Indebtedness described in clauses
(ii) and (iv) above so long as the principal amount thereof is not increased,
the weighted average life to maturity is not shortened, no additional collateral
therefor shall be granted and, if the Indebtedness being refinanced is
subordinated to the Obligations, the replacement Indebtedness shall be
subordinated on the same terms as such Indebtedness being so refinanced,
(vii) unsecured contingent obligations arising with respect to indemnities to
title companies provided in the ordinary course of business, (viii) the
Permitted Senior Indebtedness, (ix) unsecured intercompany indebtedness among
the Company and its Subsidiaries (excluding any Prohibited Foreign Transfers)
and (x) up to $250,000 of aggregate principal amount of Indebtedness incurred by
the Company that is made expressly subordinate in right of payment to the
Indebtedness evidenced by this Note, as reflected in a written agreement
acceptable to the Required Holders (the

 

42



--------------------------------------------------------------------------------

“Permitted Subordinated Indebtedness”) and which Permitted Subordinated
Indebtedness does not provide at any time for (1) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until at least ninety-one (91) days after the Maturity
Date and (2) total interest and fees at a rate in excess of eight percent (8%)
per annum; provided, that no Event of Default has occurred and is continuing (or
with the passage of time is reasonably expected to occur) at the time of
issuance of such Permitted Subordinated Indebtedness.

(ii)    “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent
or being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or Indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, in either case, with respect to Indebtedness in an aggregate amount
not to exceed $50,000, (v) Liens incurred in connection with the extension,
renewal or refinancing of the Indebtedness secured by Liens of the type
described in clause (iv) above and (ix) below, provided that any extension,
renewal or replacement Lien shall be limited to the property encumbered by the
existing Lien and the principal amount of the Indebtedness being extended,
renewed or refinanced does not increase, (vi) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payments of custom
duties in connection with the importation of goods, (vii) deposits or pledges to
secure bids, tenders, contracts (other than contracts for the payment of money),
leases, statutory obligations, indemnity, performance, surety and appeal bonds,
purchase agreements and other obligations of like nature arising in the ordinary
course of business, (viii) Liens arising from judgments, decrees or attachments
in circumstances not constituting an Event of Default under Section 4(a)(x),
(ix) Liens in existence on the Subscription Date and set forth on Schedule 3(s)
to the Securities Purchase Agreement, (x) any interest, Lien or title of a
licensor, sublicensor, lessor or sublessor under any license or lease agreement
in the property being leased or licensed as permitted hereunder, (xi) Liens on
the Permitted Senior Indebtedness Collateral with respect to the Permitted
Senior Indebtedness, (xii) rights of setoff or banker’s liens upon deposits of
cash in favor of banks or other depository institutions, but not securing any
Indebtedness for money borrower, (xiii) Liens created under the Transaction
Documents, and (xiv) zoning laws and other land use restrictions that do not
impair the present or anticipated use of the property subject thereto.

(jj)    “Permitted Senior Indebtedness” means the Existing Silicon Valley Bank
L/Cs (as defined in the Security Agreement) and the Existing Silicon Valley Bank
Services Indebtedness, in amounts not to exceed $1,061,960.08, in the aggregate.

 

43



--------------------------------------------------------------------------------

(kk)    “Permitted Senior Indebtedness Collateral” means the SV Bank Cash
Collateral Accounts (as defined in the Security Agreement), with cash and cash
equivalents contained therein not in excess of $1,061,960.08 in the aggregate
(or such lesser amount as required pursuant to the terms of such Permitted
Senior Indebtedness).

(ll)    “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

(mm)     “Price Failure” means, with respect to a particular date of
determination, the VWAP of the Common Stock on any Trading Day during any
Trading Day during the twenty (20) Trading Day period ending on the Trading Day
immediately preceding such date of determination fails to exceed (x) if prior to
the first reverse stock split after the Issuance Date, $0.10 (as adjusted for
stock splits, stock dividends, stock combinations, recapitalizations or other
similar transactions occurring after the Subscription Date) or (y) if on or
after the first reverse stock split occurring after the Issuance Date, $0.50
(which includes the adjustment for the first reverse stock split after the
Issuance Date, but remains subject to adjustment for any other stock splits,
stock dividends, stock combinations, recapitalizations or other similar
transactions occurring after the Subscription Date). All such determinations to
be appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during any such
measuring period.

(nn)    “Principal Market” means the OTCQB.

(oo)    “Redemption Notices” means, collectively, the Event of Default
Redemption Notices, the Company Optional Redemption Notices and the Change of
Control Redemption Notices, and each of the foregoing, individually, a
“Redemption Notice.”

(pp)     “Redemption Premium” means 118%.

(qq)    “Redemption Prices” means, collectively, Event of Default Redemption
Prices, the Change of Control Redemption Prices and the Company Optional
Redemption Prices, and each of the foregoing, individually, a “Redemption
Price.”

(rr)    “SEC” means the United States Securities and Exchange Commission or the
successor thereto.

(ss)    “Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of the Subscription Date, by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes, as
may be amended from time to time.

(tt)    “Security Agreement” shall have the meaning as set forth in the
Securities Purchase Agreement.

(uu)    “Security Documents” shall have the meaning as set forth in the
Securities Purchase Agreement.

 

44



--------------------------------------------------------------------------------

(vv)     “Subsidiaries” means, as of any date of determination, collectively,
all Current Subsidiaries and all New Subsidiaries, and each of the foregoing,
individually, a “Subsidiary.”

(ww)    “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

(xx)     “Successor Entity” means the Person (or, if so elected by the Holder,
the Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

(yy)    “Trading Day” means, as applicable, (x) with respect to all price or
trading volume determinations relating to the Common Stock, any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Holder or
(y) with respect to all determinations other than price determinations relating
to the Common Stock, any day on which The New York Stock Exchange (or any
successor thereto) is open for trading of securities.

(zz)    “Transaction Document” shall have the meaning as set forth in the
Securities Purchase Agreement.

(aaa)    “Volume Failure” means, with respect to a particular date of
determination, the aggregate daily dollar trading volume (as reported on
Bloomberg) of the Common Stock on the Principal Market on any Trading Day during
the twenty (20) Trading Day period ending on the Trading Day immediately
preceding such date of determination (such period, the “Volume Failure Measuring
Period”), is less than (x) during the period commencing on the six (6) month
anniversary of the Issuance Date (the “Start Date”) and ending on and including
the thirtieth (30) calendar day anniversary of the Start Date, $50,000, (y)
during the period commencing on thirty-first (31st) calendar day anniversary of
the Start Date and ending on and including the ninetieth (90th) calendar day
anniversary of the Start Date, $100,000, (z) during the period commencing on the
ninety-first (91st) calendar day anniversary of the Start Date and thereafter,
$150,000. All such determinations to be appropriately adjusted for any stock
splits, stock dividends, stock combinations, recapitalizations or other similar
transactions during such Volume Failure Measuring Period.

 

45



--------------------------------------------------------------------------------

(bbb)     “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its “HP”
function (set to weighted average) or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York
time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 24. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination,
recapitalization or other similar transaction during such period.

(ccc)    “Warrants” has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof.

33.    DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within one (1) Business Day after any such receipt or delivery
publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to the Holder contemporaneously with
delivery of such notice, and in the absence of any such indication, the Holder
shall be allowed to presume that all matters relating to such notice do not
constitute material, non-public information relating to the Company or any of
its Subsidiaries. If the Company or any of its Subsidiaries provides material
non-public information to the Holder that is not simultaneously filed in a
Current Report on Form 8-K and the Holder has not agreed to receive such
material non-public information, the Company hereby covenants and agrees that
the Holder shall not have any duty of confidentiality to the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents with respect to, or a duty to any of the foregoing not to
trade on the basis of, such material non-public information. Nothing contained
in this Section 33 shall limit any obligations of the Company, or any rights of
the Holder, under Section 4(i) of the Securities Purchase Agreement.

[signature page follows]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

DELCATH SYSTEMS, INC.

By:  

 

Name:   Title:  

Senior Convertible Note - Signature Page



--------------------------------------------------------------------------------

EXHIBIT I

DELCATH SYSTEMS, INC.

CONVERSION NOTICE

Reference is made to the Senior Secured Convertible Note (the “Note”) issued to
the undersigned by Delcath Systems, Inc., a Delaware corporation (the
“Company”). In accordance with and pursuant to the Note, the undersigned hereby
elects to convert the Conversion Amount (as defined in the Note) of the Note
indicated below into shares of Common Stock, $0.01 par value per share (the
“Common Stock”), of the Company, as of the date specified below. Capitalized
terms not defined herein shall have the meaning as set forth in the Note.

 

Date of Conversion:

 

 

Aggregate Principal to be converted:

 

 

Aggregate accrued and unpaid Interest and accrued and unpaid Late Charges with
respect to such portion of the Aggregate Principal and such Aggregate Interest
to be converted:

 

 

AGGREGATE CONVERSION AMOUNT
TO BE CONVERTED:

 

 

Please confirm the following information:  

Conversion Price:

 

 

Number of shares of Common Stock to be issued:

 

 

 

Please issue the Common Stock into which the Note is being converted to Holder,
or for its benefit, as follows:

 

☐       Check here if requesting delivery as a certificate to the following name
and to the following address:

Issue to:

 

 

 

 

 

 



--------------------------------------------------------------------------------

☐       Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

DTC Participant:

 

 

DTC Number:

 

 

Account Number:

 

 

 

Date:                        ,         

 

Name of Registered Holder By:  

 

Name:   Title:     Tax ID:                                   
                                                       
Facsimile:                                    
                                                E-mail Address:



--------------------------------------------------------------------------------

Exhibit II

ACKNOWLEDGMENT

The Company hereby (a) acknowledges this Conversion Notice, (b) certifies that
the above indicated number of shares of Common Stock [are][are not] eligible to
be resold by the Holder either (i) pursuant to Rule 144 (subject to the Holder’s
execution and delivery to the Company of a customary 144 representation letter)
or (ii) an effective and available registration statement and (c) hereby directs
                             to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated
            , 20     from the Company and acknowledged and agreed to by
                            .

 

DELCATH SYSTEMS, INC.

By:  

 

Name:   Title:  

 

50



--------------------------------------------------------------------------------

Schedule 14(q)(i)

Controlled Account Bank

Silicon Valley Bank